DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “for 1 to 8 hours or longer”. It is not clear how long soaking should last.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skero Sr [US 2018/0160693A1].
Skero Sr teaches a device comprising a wood plank with a top and bottom surface (Figure 2, #100, 114, 116), a plurality of evenly distributed through holes (Figure 2, #12), the wood being hardwood or softwood such as oak and cedar (paragraph 0023), placing the device on a grill (paragraph 0024), placing food on the device (paragraph 0029), and smoke travelling through the holes to the bottom of the food (paragraph 0025).
Claims 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosser [Pat. No. 6,386,531].
Prosser teaches a device comprising a wood plank with a top and bottom surface (Figure 1, #100; column 3, line 31), and a plurality of evenly distributed through holes (Figure 1, #104). 
Phrases such as “for grilling food” and “for placing on a heat source” are merely preferred methods of using the claimed device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Skero Sr.
Skero Sr teaches the above mentioned components as well as the holes being circular (Figure 2, #120) with a circumference of at least two inches (paragraph 0027) which required a diameter of at least 0.63 inches, the holes being a variety of different sizes (paragraph 0027), the plank having a rectangular shape (paragraph 0028), and the exact size, measurement, construction, and design specifications may vary (paragraph 0019). Skero Sr does not explicitly recite a hole diameter of 0.1-0.6 inches (claim 4). It would have been obvious to one of ordinary skill in the art to incorporate the claimed hole size into the invention of Skero Sr, since Skero Sr already included holes with a circumference of at least two inches (paragraph 0027) which required a diameter of at least 0.63 inches, since Skero Sr also taught the holes being a variety of different sizes (paragraph 0027), and since claimed hole size would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and size of food to be cooked, the desired amount and degree of smoking, and/or the size and shape of the plank of Skero Sr.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Skero Sr as applied above, and further in view of Goldsworthy [Pat. No. 4,763,639].
Skero Sr teaches the abovementioned components. Skero Sr does not explicitly recite five columns and eleven rows of holes for 55 holes total (claim 5), and four columns and thirteen rows of holes for 52 holes total (claim 6). Goldsworthy teaches a grilling device (Figure 5, #12) comprising sheet of foil with combustible wood on the bottom surface (Figure 4, #38-39), the device having through holes arranged in column of four or five and thirteen rows for a .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skero Sr as applied above, and further in view of Cundith et al [US 2010/0068348A1].
Skero Sr teaches the above mentioned components as well as a thickness of 1-2” (paragraph 0019) and a rectangular shape (paragraph 0028). Skero Sr does not explicitly recite a length of 12-17” and a width of 6-8” (claim 3). Cundith et al teach a grill device comprising a wood plank with a length of 8-18”, a width of 3.5-10”, and a thickness of 1/8-1.0” (paragraph 0042-0043). It would have been obvious to one of ordinary skill in the art to incorporate the claimed dimensions into the invention of Skero Sr, in view of Cundith et al, since both are directed to wood plank devices, since Skero Sr already taught a thickness of 1-2” (paragraph 0019) and a rectangular shape (paragraph 0028) but simply did not mention values for length and width, since wood plank devices commonly included a length of 8-18”, a width of 3.5-10”, and a thickness of 1/8-1.0” (paragraph 0042-0043) as shown by Cundith et al, and since the claimed dimensions would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and size of food to be cooked and/or the desired amount and degree of smoking of the plank of Skero Sr.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skero Sr as applied above, and further in view of Wangler et al [US 2016/0206150A1].
Skero Sr teaches the abovementioned components. Skero Sr does not explicitly recite soaking for 1-8 hours (claim 8) in water, juice, or wine (claim 9). Wangler et al teach a wood plank device which is soaked for 20-120 minutes (paragraph 0037) in water, juice, or wine (paragraph 0040). It would have been obvious to one of ordinary skill in the art to incorporate the claimed soaking into the invention of Skero Sr, in view of Wangler et al, since both are directed to wood plank devices, since wood plank devices were commonly soaked in water, juice, or wine (paragraph 0040) for 20-120 minutes (paragraph 0037) as shown by Wangler et al, and since the soaking step would have added desirable flavors to the wood plank of Skero Sr which would then be released to the food during smoking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792